Exhibit 21(a) PPL Corporation Subsidiairies of the Registrant At December 31, 2009 Company Name State or Jurisdiction of Business Conducted under Same Name Incorporation/Formation PPL Electric Utilities Corporation Pennsylvania PPL Energy Funding Corporation Pennsylvania PPL Energy Supply, LLC Delaware PPL Investment Corporation Delaware PPL Global, LLC Delaware PMDC International Holdings, Inc. Delaware PPL EnergyPlus, LLC Pennsylvania PPL Generation, LLC Delaware PPL Susquehanna, LLC Delaware PPL UK Holdings, LLC Delaware PPL UK Resources Limited United Kingdom Western Power Distribution Holdings Limited United Kingdom PPL Montana Holdings, LLC Delaware PPL Montana, LLC Delaware
